Cassoday, J.
Concurring in the opinion of the chief justice, it is well enough, perhaps, to add what to my mind is an additional reason for reversal. The court charged the jury, in effect, that if they found that the article as published was false, malice would be presumed in the publication of it; but that the plaintiff had offered no evidence of such malice save the article itself, and that it was for them to say whether the article itself proved any special ill-will, malice, or motive on the part of the defendants against the plaintiff in such publication. The court also charged the’jury, in effect, that everything contained in the article injurious to the character of the plaintiff was presumptively false. Thus the jury were informed that they might find special ill-will from the article *580itself, in case they found it to be false, and that they might find it to be false because it contained statements injurious to the character of the plaintiff. The court also charged the jury, in effect, that such implied malice entitled the plaintiff to compensatory damages, regardless of the intent of the publishers, unless such intent had been disproved, or unless the article was a fair and honest criticism; and that if it was published with such intent to injure, then, in addition to actual damages, the jury might and ought to give him exemplary damages. Thus the jury were expressly authorized to find the falsity of the article, and also the malice of the publishers, from mere publication, and then from 'such finding alone allow compensatory damages, and also in addition exemplary damages, to be reduced by mitigating circumstances, if, in their judgment, there were. any. The court directed-.the jury to find that the article was published in the paper named, and that the defendants were the proprietors and publishers, and they also found that the article was false, and published with the intent to injure, and assessed the damages. These were the only questions submitted to the jury. There was no general verdict. Erom this special verdict it is impossible to tell whether the jury allowed exemplary damages, and, if they did, whether they reduced the same by mitigating circumstances, or whether there were any such circumstances, and if so, in what they consisted. The jury were told, in effect, that if the defendants proved that the publication was without any intent to injure, then their verdict must be for the defendants; but they found specially that there was such intent, and had been told that from such implied intent (not disproved) the plaintiff was entitled to compensatory damages, unless the article was a fair and honest criticism; but no question was put to the jury authorizing them to determine whether it was a fair and honest criticism dr not.
*581If the court was correct in giving that, and some of the other instructions above referred to, of which there may be some doubt, then some questions should have been submitted to the jury covering those propositions, for it is well settled that in the absence of a general verdict the special verdict should include all of the material issues in the case. Hutchinson v. C. & N. W. Railway Co., 41 Wis., 542. The defendants requested the submission of some of these questions, and if the portions of the charge referred to were correct, then they should have been given, although most of their requests were properly disallowed. The statute makes a special verdict one by which the jury find the facts only, leaving the judgment to the court. Sec. 2857, R. S. A general verdict,- on the contrary, is one by which the jury pronounce generally upon all or any of the issues. Ibid. Here the questions submitted did not, on the theory of the charge, cover all the issues involved. The jury were instructed upon some issues which they could not determine by answering the questions submitted, and were instructed upon other propositions which they could not determine except by pronouncing upon them generally by way of assessing damages, and to that extent that finding was a substitute for a general verdict. Where there is evidence sufficient to warrant the assessment of punitory damages, the better practice would seem to be to require the jury to find the amount of compensatory damages, and then a separate question requiring them to find specifically the amount of punitory damages, as in Bass v. C. & N. W. Railway Co., 42 Wis., 657. By so doing, the rules applicable to each class of damages can be given in the charge to the jury in a way less likely to confuse and mislead them. Some portions of the charge seem to be inconsistent with others; as, for instance, in one place the jury were told, in effect, that the article was libelous per se, and in another, that it was for the jury to judge whether it would bear that construction or not. But such of these as were more favor*582able to the defendants than to the plaintiff, could work no injury to the former.
By the Court.— The judgment of the circuit court is reversed, and a new trial awarded.